Citation Nr: 1537950	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-18 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

2.  Entitlement to an initial rating in excess of 30 percent for total knee replacement of the left knee.

3.  Entitlement to a rating in excess of 10 percent for medial collateral ligament repair with degenerative joint disease of the right knee. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1977 to March 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims of entitlement to service connection for PTSD, major depressive disorder, and alcohol dependence in full remission (claimed as PTSD, insomnia, paranoia, and major depressive disorder).

In addition, in a November 2013 rating decision, the agency of original jurisdiction (AOJ) continued a 10 percent rating for right knee medial collateral ligament repair with degenerative joint disease, and denied entitlement to TDIU.  The Veteran subsequently filed a notice of disagreement in December 2013 and October 2014.  However, a statement of the case as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, in a May 2014 rating decision, the AOJ granted service connection for total knee replacement of the left knee (previously rated as medial collateral ligament repair with degenerative joint disease, left knee) and assigned an evaluation of 100 percent effective November 12, 2013, and a 30 percent rating assigned from January 1, 2015.  The Veteran subsequently filed a notice of disagreement in May 2015 with regard to the propriety of the assigned 30 percent rating as of January 1, 2015.  However, a statement of the case as to this claim has not yet been issued and, as such, this claim is also addressed in the remand portion below.  Id. 

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is associated with the claims file.  At such time, the Veteran waived AOJ consideration of the evidence associated with the record since the issuance of the Mary 2013 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2015).  In addition, the record was held open for an additional 60 days, at the request of the Veteran's representative, to allow for the submission of additional evidence.  Thereafter, additional evidence consisting of the Veteran's attorney's appellate brief and internet articles was received with a waiver of AOJ consideration in July 2015.  Id.  Therefore, the Board may properly consider such newly received evidence.  In addition, as the Veteran's claim for an acquired psychiatric disorder is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

Relevant to the characterization of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the RO as entitlement to service connection for PTSD, major depressive disorder, and alcohol dependence in full remission.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

The Board notes that, in March 2011, the Veteran submitted a VA Form 21-22 (Appointment of (Veterans Service Organization) as Claimant's Representative) appointing the Veterans of Foreign Wars of the United States (VFW) as his representative.  In April 2013, the Veteran submitted a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing Everett L. McKeown, a private attorney, as his representative.  However, in May 2013, the Veteran submitted a new VA Form 21-22a, appointing Daniel Smith, a private attorney, as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through January 2013, which was considered by the AOJ in the March 2013 supplemental statement of the case, the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's acquired psychiatric disorder.

The Veteran contends that he suffers from an acquired psychiatric disorder as a result of his service.  Specifically, he alleges that he experienced three traumatic events in service, to include three flight line fatalities aboard the USS America, USS Independence, and USS Coral Sea, that resulted in such disorder.  The clinical evidence, to include the VA examination reports as well as the Veteran's post-service treatment records, reflects various psychiatric diagnoses, including PTSD and major depressive disorder.  

Specifically, during his May 2015 hearing, the Veteran testified that he had experienced three traumatic events in service due to three flight line fatalities aboard the USS America in late 1977, aboard the USS Independence in 1978, and he was notified of an incident aboard the USS Coral Sea in 1980.  The Veteran testified that he was working the flight line of the USS America doing night operations when an F4 came in and hit the deck "right behind the copilot and it ground them into the flight deck causing the flight deck to catch on fire."  The Veteran testified that he had to help extinguish the fire and pick up body parts.  There was no indication in the records that the AOJ, the Veteran, or his attorney attempted to verify this stressor.  On remand, the AOJ should attempt to verify this stressor.

The Veteran testified that he experienced a second stressor aboard the USS Independence in mid-1978.  Specifically, he reported that he was working night operations, and that he witnessed a catch cable break and cut a member of the flight crew in half.  The Veteran testified that he did not know the person who was killed, but that he did have to help clean up after the accident.  There was no indication in the records that the AOJ, the Veteran, or his attorney attempted to verify this stressor.  On remand, the AOJ should attempt to verify this stressor.

The Veteran testified that he experienced a third stressor in 1980.  The Veteran testified that he did not personally witness the accident aboard the USS Coral Sea, but was informed of it shortly after.  The Veteran testified that his Master Chief notified him that his friend, Buck Stone, had been sucked down the intake of a jet while performing his duties as a flight deck trouble shooter.  The AOJ attempted to verify this final stressor, but could find neither the record of the alleged serviceman's death nor any deaths recorded aboard the USS Coral Sea or the USS Kitty Hawk, another ship the Veteran was assigned to while in service, for the time period that the Veteran indicated. 

However, in the Veteran's attorney's July 2015 appellate brief, there is credible evidence that the Veteran's third claimed in-service stressor occurred.  While the Veteran testified that the incident occurred aboard the USS Coral Sea in 1980, the Veteran's attorney found evidence that the incident occurred in March 1981 aboard the USS Independence.  The Veteran's claims file showed that he was part of Attack Squadron 176 from May 1979 to December 1980 and that he commenced shore duty in January 1981.  The Veteran's attorney provided copies of the USS Independence (CV 62) Mediterranean Cruise Book 1979, which confirmed that the Veteran was aboard the USS Independence in 1979.  It also confirmed that a serviceman with the name AMH3 R.P. Buckstone was on board.  The Veteran's attorney contended that AMH3 R.P. Buckstone is the serviceman that the Veteran referred to during his hearing.  In addition, the Veteran's attorney argued that this yearbook places both the Veteran and R.P. Buckstone on board the USS Independence at the same time.  The brief also included records from the USS Independence (CV 62) Mediterranean Cruise Book 1980-81, which confirmed the death of an AMH2 R.P. Buckstone.  The Veteran's attorney contended this is the incident which the Veteran referred to during his hearing.  Further records indicate that AMH2 R.P. Buckstone died in an accident at sea in March 1981 aboard the USS Independence when he was pulled through an S-3 engine on the flight deck.  While the dates and ship name differ from the Veteran's testimony, this objective evidence seems to confirm the main details of the Veteran's alleged in-service stressor.  Therefore, the Board finds that the Veteran's third in-service stressor, specifically being informed of the death of his friend, has been confirmed through credible evidence and is verified for VA purposes.

While the Board finds that one of the Veteran's in-service stressors has been verified, a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the etiology of his diagnosed acquired psychiatric disorder, to include PTSD and major depressive disorder.  In this regard, the Board is cognizant that a previous VA examination was conducted in January 2011 and an addendum opinion obtained in April 2011.

Specifically, the January 2011 VA examiner, following an interview with the Veteran, found that the Veteran met the American Psychiatric Association: Diagnostic and Statistical Manuel of Mental Disorders, (4th ed. 1994) (DSM-IV) criteria for a diagnosis of PTSD, major depressive disorder, and alcohol dependence in full remission.  In this regard, the Board notes that, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do NOT apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the AOJ.  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  

In this regard, the Board notes that Criterion A of a PTSD diagnosis under the DSM-IV requires that the person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and (2) the person's response involved intense fear, helplessness, or horror.  The examiner recorded the Veteran's reported in-service stressors as witnessing deaths on the flight line of aircraft carriers, helped police pick up body parts at the scene of an accident, and a close friend died doing the identical job.  The examiner further indicated that the Veteran met the DSM-IV stressor criterion and identified such as "deaths in service."  However, the examiner did not indicate the specific stressor underlying the diagnosis of PTSD, or offer an etiological opinion regarding the Veteran's diagnosis of major depressive disorder other than to state that such was likely at least in part secondary to PTSD.

As the January 2011 examiner did not review the Veteran's claims file as it was not made available to him, an addendum opinion was obtained from a different VA examiner in April 2011.  At such time, the AOJ advised the examiner that the death of Buck Stone or Buckstone had not been verified.     

In an April 2011 addendum opinion, another VA examiner, after reviewing the Veteran's claims file, medical records, and interviewing the Veteran, concurred with the prior examiner's findings.  The April 2011 examiner noted that the Veteran reported that his close friend, Buck Stone, was killed when he was sucked into the intake of a jet engine that he was working on.  He further indicated that he was not on the ship at the time of the death and learned of it about a week later.  The examiner noted that the Veteran had also previously reported witnessing two other shipboard accidents, including an aircraft crashing on the deck killing two aboard and an incident in which an arresting cable cut a sailor in half.  The examiner observed that the Veteran's interview was complicated by the fact that he was seriously injured in a motor vehicle accident in 2009 and continued to suffer from his injuries from the accident, including a traumatic brain injury.  In addition, the examiner noted that the Veteran developed significant problems with alcohol and the examiner stated, "I could not make a causal relationship between the alcohol use and the symptoms he [the Veteran] reported as part of the PTSD related to learning of his friend being killed."  However, he reported that he concurred in all respects with the January 2011 VA examiner's assessment that the Veteran had stressors that meet the DSM-IV criteria for PTSD, and that he continued to experience depression, guilt, unpleasant memories, and sleep problems with nightmares related to learning about the death of his friend.  However, the April 2011 examiner did not indicate the specific stressor underlying the diagnosis of PTSD; rather, he merely stated that he concurred with the January 2011 VA examiner's findings, which, as noted previously, also did not specify the stressor that was the basis of the PTSD diagnosis.  Similarly, the April 2011 VA examiner did not offer an etiological opinion regarding the Veteran's diagnosis of major depressive disorder.

Therefore, while the January 2011 and April 2011 examiners were in agreement that the Veteran does meet the criteria for PTSD under the DSM-IV, neither indicated the specific stressor underlying the diagnosis of PTSD, or offered an etiological opinion regarding the Veteran's diagnosis of major depressive disorder.  In regard to the former inquiry, the Board notes that the Veteran's first two stressors regarding witnessing deaths on the flight line of aircraft carriers and helping police pick up body parts at the scene of an accident have not been verified.  Moreover, while the Board herein has determined that the accidental death of Buckstone has been verified, the Veteran did not witness it.  Again, the Board notes that Criterion A for a diagnosis of PTSD under the DSM-IV requires that the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  In the instant case, it is unclear whether being informed of Buckstone's death a week after it happened is sufficient to meet Criterion A for a diagnosis of PTSD.  Therefore, based on the foregoing, the Board finds that an addendum opinion should be obtained to determine the etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD and major depressive disorder.

Additionally, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder and, thereafter, all identified records not previously of record should be obtained for consideration in his appeal.

Finally, with respect to the Veteran's claims for a TDIU and an increased rating for medial collateral ligament repair with degenerative joint disease of the right knee, the Board notes that a rating decision issued in November 2013 denied such benefits.  Thereafter, in December 2013 and October 2014, the Veteran entered a notice of disagreement as to the denial of these issues.  With respect to the Veteran's claim for an increased rating for service connection for total knee replacement of the left knee, the Board notes that a rating decision issued in May 2014, denied such benefits.  Thereafter, in May 2015, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2015).  Thus, remand for issuance of a statement of the case on these issues is necessary.  See Manlincon, supra.  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issues of entitlement an initial rating in excess of 30 percent for total knee replacement of the left knee, entitlement to a rating in excess of 10 percent for medial collateral ligament repair with degenerative joint disease of the right knee, and entitlement to a TDIU.  Advise them of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should attempt to verify the Veteran's alleged stressors regarding the flight line fatality of a pilot and copilot while he was aboard the USS America in late 1977, and another flight line fatality of a serviceman who was cut in half by a broken catch cable while he was aboard the USS Independence in mid-1978, with any appropriate source, to include Joint Services Records Research Center (JSRRC).  Any response should be documented in the claims file.

4.  After completing the above development, to include a copy of this remand, to the April 2011 VA examiner for an addendum opinion to determine the nature and etiology of any identified acquired psychiatric disorder, to include PTSD and major depressive disorder.  If the examiner who drafted the April 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.   

(A)  The examiner should identify all of the Veteran's psychiatric disorders in accordance with the DSM-IV criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the January 2011 and April 2011 VA examination reports.

(B)  The examiner should specifically indicate whether the Veteran meets the DSM-IV diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  In this regard, the examiner should consult the record in order to determine whether the Veteran's claimed stressors regarding witnessing deaths on the flight line of aircraft carriers and helping police pick up body parts at the scene of an accident have been verified by the AOJ.  The examiner is also advised that the Veteran's stressor of being informed approximately a week later of the death of his friend Buckstone as a result of being sucked down the intake of a jet while performing his duties as a flight deck trouble shooter has been verified.  With regard to the last stressor involving being informed of the death of Buckstone a week after the fact, the examiner should specifically state whether such meets the DSM-IV's Criterion A of a traumatic event.

(C)  If an acquired psychiatric disorder other than PTSD is diagnosed, to specifically include major depressive disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include being informed of the death of his friend Buckstone.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for an acquired psychiatric disorder should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

